Mr. Justice Horton. I can not concur in the decision of the court in this case, in so far as it sustains the right of a corporation, as such, to maintain a bill in chancery like the one filed in this case, in its corporate name for its own benefit. And this is especially so where, as in this case, all the necessary steps and, proceedings had been taken by the stockholders whereby the corporation had entered into voluntary liquidation, and trustees had been duly elected for that purpose as provided by statute.